DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 11/19/2021.
	Claims 1-3, 10, 12-14 and 20 have been amended. 
	Claims 1-20 are currently pending and have been examined.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 11/19/2021:
Regarding 101 rejection: 
	The Remarks, pages 7-9, recite, such as “It is noted, however, that all of the subject matter identified in the above-quoted portion of the MPEP has nothing whatsoever to do with the recited method of Claim 1 and the computerized device of Claim 12. For instance, claim 1 recites numerous method steps which includes, among other steps: visually outputting with the computerized device a report that includes for … and installed on the at least first site … have nothing whatsoever to do with the “managing personal behavior or relationships or interactions””. The examiner respectfully disagree, as the claimed invention recite prioritizing construction of one or more objects or other activities at plurality of sites by following the instruction/rules of the claimed steps in order to output computerized device”, “Storage”, “visually-output”, which considered as additional limitations that do not integrate the abstract idea into practical application as the additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Furthermore, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
Regarding 103 rejection: 
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-11 directed to a process. Claims 12-20 directed to a machine.
Step 2A, Prong1:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	defining in the storage the plurality of sites; 
	defining in the storage a catalog that comprises a plurality of items; 
	defining in the storage a number of objects; 
	specifying each object of at least some of the number of objects as requiring a predetermined required quantity of each of at least a subset of the items from among the plurality of items; 
	associating with each site a corresponding object of the number of objects that is to be constructed and installed at the site; 
	assigned a priority to each of at least a subset of the plurality of sites; and
	outputting a report that includes for at least a first site from among the at least subset of the plurality of sites an availability of at least some of the items from among the at least subset of the items, the availability being representative of a potential that the corresponding object can be built and installed on the at least first site without significantly more. 
	The independent claims of 1 and 12 recite the above limitation that represent a system and a method for prioritizing construction of one or more objects or other activities at plurality of sites, see [0001] of the claimed invention specification, in order to output a report in the form of a printout or the like that includes, for one or more of the sites, an availability of the various items that are needed at the one or more sites, see [0004], the abstract idea with concepts relating to managing personal behavior or relationships or interaction between people including social activities, teaching an following rules or instructions, which falls under the Managing Personal Behavior or Relationships or Interactions Between People, include social activities, teaching, and following rules or instructions. See MPEP 2106.04 (a)(2) (II)(C).
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). For example, the additional limitations such as for claims 1 and 12; “computerized device”, “Storage”, “visually-output”. See MPEP 2016.05 (h).
Step 2B:


	In addition, the dependent claims recite:
Claims 2 and 13; recite an abstract idea of “detecting a change in the priority of a site from among the at least subset of the plurality of sites; and responsive to the detecting, outputting an updated report that includes for each of a number of sites from among the at least subset of the plurality of sites an updated availability of at least some of the items from among the at least subset of the items, the updated availability being representative of a potential that the corresponding object can be built and installed on at least one site from among the number of sites”. Which falls under the Certain Methods of Organizing Human Activity Group. The claimed invention recites additional claims of “visually” output the results of executing the abstract idea which mere recite the recitation of a plurality of computers for the users and claiming a genetic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the 
Claims 6 and 17; recite an abstract idea of “detecting as a change in priority at least one of: a reduction in the priority of at least one site from among the one or more sites, and an increase in the priority of the at least first site; and responsive to the detecting, outputting in the report in connection with the at least first site an updated priority-allocated quantity of the item that is of a lesser magnitude based at least in part upon the change in priority”. Which falls under the Certain Methods of Organizing Human Activity Group. The claimed invention recites additional claims of “visually” output the results of executing the abstract idea which mere recite the recitation of a plurality of computers for the users and claiming a genetic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 11; recite an abstract idea of “receiving a number of data sets that are each representative a quantity of each of a number of items of the plurality of items and a location at which the quantity is situated, each location being one of: a site of the plurality of sites; and a laydown yard from which the quantity can be dispatched to a site of the plurality of sites”. Which falls under the Certain Methods of Organizing 
Claims 3-5, 7-10, 14-16 and 18-20; the applicant is reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information/data that is being outputted to user. The information/data being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claim in terms of the descriptive information about the materials and sites that is provided to the user. The claimed invention recites additional claims of “visually” output the results of executing the abstract idea which mere recite the recitation of a plurality of computers for the users and claiming a genetic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4 and 12-15 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2005/0171790 to Blackmon (“Blackmon”) in view of US. Pat. Pub. No. 2003/0110068 to Matheson et al. (“Matheson”).

		Regarding claims 1 and 12. Blackmon discloses a method of employing a computerized device having a storage to enable a person to visually identify one or more sites from among a plurality of sites where construction and installation of an object can occur, the method comprising: 
		defining in the storage the plurality of sites (Blackmon, ([0039]; “The craft organization module 300 organizes project materials represented … according to construction crafts … comprises a user interface (e.g., graphical user interface) that allows a use … specific contractor or project participant based on data in the project databases and information supplied by a user via the user interface”. [0004]; “The MMS database may contain data for procuring project materials (e.g., purchase orders and vendors information … and status information for the project materials (e.g.,  …location of the project materials at the construction site”); defining in the storage a catalog (Blackmon, [0024]; “The input-output devices 125 comprise an interface that allows the construction engine 130 to access one or more databases … the databases may comprise engineering databases (e.g., an AutoCAD database), materials management systems (MMS) databases … project management databases … manufacturing databases … and project controls databases (e.g., an MS Access database)”) that comprises a plurality of items (Blackmon, [0039]; “project materials”. [0039]; “The craft organization module 300 organizes project materials represented in the computerized simulation model according to construction crafts (e.g., piping, structural, mechanical equipment, electrical work, etc.”); defining in the storage a number of objects (Blackmon, [0022]; “constructible elements”. [0029]; “constructible elements in the computerized simulation model based on manufacturing data (e.g. fabrication documents and construction documents) accessed in the project ;  
		specifying each object of at least some of the number of objects as requiring a predetermined required quantity of each of at least a subset of the items from among the plurality of items (Blackmon, Fig. 6; “map project materials into constructible elements 605”. [0022]; “the project materials are mapped into constructible elements based on manufacturing data (e.g., fabrication and construction documents) accessed in the various project databases and work steps are identified for each constructible element based on projects controls data (e.g., a library of standard work steps) accessed in the various project databases … to create a work package … time and cost estimate for the work package”); 
		associating with each site a corresponding object of the number of objects that is to be constructed and installed at the site (Blackmon, [0029-0031]; “the mapping module 205 maps the design data for a plurality of steel beams (e.g., project materials) in the construction project into a structural frame (e.g., constructible element) to be fabricated by a steel fabrication shop and delivered to the construction site … the mapping module graphically displays a list of the fabrication documents, a list of the construction documents, and a list of project materials for the selected constructible elements”); 
		assigned a priority to each of at least a subset of the plurality of sites (Blackmon, “determine fabrication priority of constructible elements … 610”. [0032-0033]; “fabrication prioritization module 210 prioritizes, monitors, tracks and visually displays the procurement status of constructible elements for the construction project … the ; and
		visually outputting with the computerized device a report (Blackmon, [0038] The exemplary project status module 225 generates a visual display of the computerized simulation model that allows a user to monitor the construction status of the construction project”. [0050]; “the creation module 500 generates a visual display (e.g., interactive 3D graphical display) of the computerized simulation model that is navigable via a graphical user interface”), the visually-output (Blackmon, abstract; “generates a visual display of the construction project. A user selects construction areas in the visual display of the construction project and selects constructible elements within the construction areas”) availability being representative of a potential that the corresponding object can be built and installed on the at least first site (Blackmon, [0054] The constraints analysis module 510 determines whether a work package is valid by evaluating project constraints for the work package (e.g., availability of project materials, site space … analyzes resource constraints (e.g., availability of constructible elements) associated with a work package to determine whether a work crew can execute the work package subject to the constraints”).

	Blackmon substantially discloses the claimed invention; however, Blackmon fails to explicitly disclose the “includes for at least a first site from among the at least subset of the plurality of sites [[an]] a visually-output availability of at least some of the items from among the at least subset of the items”. However, Matheson teaches:
	includes for at least a first site from among the at least subset of the plurality of sites (Matheson, [0022]; “supplier data (i.e., available material data) 12 … have the supplied material available or can have it available on short notice … temporarily has material available”) [[an]] a visually-output availability (Matheson, Fig. 4; “amount”. [0027] The potential supplier provides information for entry into the database regarding the material, such as the type and quantity of material available or which is anticipated to be available and when, the location of the material, the classification of the material including its characteristics, and contact information”) of at least some of the items from among the at least subset of the items (Matheson, Fig. 3; “Display a list of available excess material at one or more locations to a potential acceptor with a need to material, the list being sorted by distance from the location of need 108”. See also Figs 4 and 5, e.g. fig .4 below ).

    PNG
    media_image1.png
    300
    636
    media_image1.png
    Greyscale
Fig. 4 




		Regarding claims 2 and 13. The combination of Blackmon in view of Matheson disclose the method of Claim 1, further comprising: 
		detecting a change in the priority of a site from among the at least subset of the plurality of sites; and 	responsive to the detecting, visually outputting an updated report that includes for each of a number of sites from among the at least subset of the plurality of sites an updated visually- output availability (Blackmon, [0009]; “A visual display (e.g., an interactive 3D graphical display) of the computerized simulation model is generated, which allows a user to view the construction areas and constructible elements in the computerized simulation model”) of at least some of the items from among the at least subset of the items, the updated visually- output availability (Blackmon, [0031]; “the mapping module 205 generates a visual display of the constructible elements for a mapped project material. In this embodiment, the mapping module 205 visually displays the constructible elements as 3D objects that are selectable by user via a graphical user  being representative of a potential that the corresponding object can be built and installed on at least one site from among the number of sites (Blackmon, [0056] The reprioritization module 520 allows a user to reprioritize the sequence (e.g., scheduled release) of work packages …  the reprioritization module 520 automatically identifies the constructible elements that have not been installed for a given system (e.g., water supply system) and reprioritizes the sequence of the work packages to facilitate the completion of the given system”).

		Regarding claims 3 and 14. The combination disclose the method of Claim 1, further comprising visually outputting in the report an outstanding site requirement that is representative of an unmet need at the at least first site of each of a number of items of the at least subset of the items of the corresponding object that is to be constructed and installed at the at least first site (Blackmon, [0038]; “the project status module 225 works in conjunction with the task detailing module 215 and the work packaging module 220 to visually identify constraints (e.g., dependencies) for the constructible elements. For example, the project status module 225 can generate a display of the remaining constructible elements to be installed in a system prior to testing of that system”).

		Regarding claims 4 and 15. The combination disclose the method of Claim 3, further comprising visually outputting in the report the predetermined required quantity of each of the number of items of the corresponding object (Blackmon, [0022]; “The .

	Claims 5-10 and 16-20 are rejected under 35 U.S.C 103 as being unpatentable over Blackmon in view of Matheson further in view of US Pat. Pub. No. 2006/0044307 to Song (“Song”).
		Regarding claims 5 and 16.  The combination of Blackmon in view of Matheson disclose the method of Claim 3, further comprising visually outputting in the report (see claim 1 rejection supra) and 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “in connection with the at least first site a priority-allocated quantity of an item of the number of items that is already allocated to one or more sites from among the plurality of sites other than the at least first site that each have a priority higher than that of the at least first site”. However, Song teaches: in connection with the at least first site a priority-allocated quantity of an item of the number of items that is already allocated to one or more sites from among the plurality of sites other than the at least first site that each have a priority higher than that of the at least first site (Song, Fig. 78, [0698]; “The highest float (days) value of all the floats in a project schedule is set with the darkest tone, and the brightest tone represents one day. The smaller the float, the more vivid the color, making it visually dominant. Three colors are used for the float's visual expression, and gray is for default, as in the case of the 'Map of Stock Market'”).



		Regarding claims 6 and 17. The combination further in view of Song disclose the method of Claim 5, further comprising: detecting as a change in priority (Blackmon, [0023]; “modify the work packages and reprioritize the sequence of the work packages before releasing the work packages to work crews, via the graphical user interface”. [0037]; “the work packaging module 220 allows a user to validate the work packages based on project constraints (e.g., project materials and site equipment availability), modify the work packages, reassign the work packages to different work crews and reprioritize the sequence of the work package”);

		The combination substantially discloses the claimed invention; however, The combination fails to explicitly disclose the “a reduction in the priority of at least one site from among the one or more sites, and an increase in the priority of the at least first site; and responsive to the detecting, visually outputting in the report in connection with the at least first site an updated priority-allocated quantity of the item that is of a lesser magnitude based at least in part upon the change in priority”. However, Song teaches: a reduction in the priority of at least one site from among the one or more sites, and an increase in the priority of the at least first site; and 	responsive to the detecting, visually outputting in the report in connection with the at least first site an updated priority-allocated quantity of the item that is of a lesser magnitude based at least in part upon the change in priority  (Song, Fig. 77; [0694]; “At the same time that criticality is applied to the border, an information set is expressed in the face of the model, thus, visually prioritizing the part that needs to be focused on. As shown in FIG. 77, face color represents sequence, border color, as criticality, and shaking as the productivity simultaneously”).
		Therefore, it would have been obvious to one of ordinary skill in the project management system art at the time of filing to modify Blackmon to include a reduction in the priority of at least one site from among the one or more sites, and an increase in the priority of the at least first site; and 	responsive to the detecting, visually outputting in the report in connection with the at least first site an updated priority-allocated quantity of the item that is of a lesser magnitude based at least in part upon the change in priority, as taught by Song, where this would be performed in order to  provide an organized and efficient means of measuring, collecting, verifying, and quantifying data reflecting the progress and status of operations on the project with respect to schedule, cost, resources, procurement, and quality.  See Song [0035].  

		Regarding claims 7 and 18. The combination further in view of Song disclose the method of Claim 5, further comprising visually outputting in the report (see claim 1 rejection supra)
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “a quantity-on-hand of the item that is representative of a quantity of the item that is available for issuance to the plurality of sites”. However, Song teaches: a quantity-on-hand of the item that is representative of a quantity of the item that is available for issuance to the plurality of sites (Song, [0832]; “This system can display information in a uniform manner by integrating multivariable data delivered from many other systems or from the construction site, breaking away from the existing input-oriented, production-oriented project control system. Functions like the time range slider, which allows the user to view a specific time range, and the data selector, which applies the desired information to the 3D model, provide users with more freedom to obtain information”).
		Therefore, it would have been obvious to one of ordinary skill in the project management system art at the time of filing to modify Blackmon to include a quantity-on-hand of the item that is representative of a quantity of the item that is available for issuance to the plurality of sites, as taught by Song, where this would be performed in order to  provide an organized and efficient means of measuring, collecting, verifying, and quantifying data reflecting the progress and status of operations on the project with respect to schedule, cost, resources, procurement, and quality.  See Song [0035].  
 the method of Claim 7, further comprising visually outputting in the report (see claim 1 rejection supra)
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “an available quantity of the item that is available for issuance to the at least first site and that is representative of the quantity-on-hand of the item minus the priority- allocated quantity of the item”. However, Song teaches: an available quantity of the item that is available for issuance to the at least first site and that is representative of the quantity-on-hand of the item minus the priority- allocated quantity of the item (Song, [0414]; “Assuming the same amount of time is required for completion, the visual expressions of two tasks requiring different quantities of resources are expressed as identical tasks in the Gantt chart, which is able to display only time value (duration). In the Pollalis system the qualitative value of each task is clearly displayed based on the quantities of resources displayed on the quantitative bar”).
	Therefore, it would have been obvious to one of ordinary skill in the project management system art at the time of filing to modify Blackmon to include an available quantity of the item that is available for issuance to the at least first site and that is representative of the quantity-on-hand of the item minus the priority- allocated quantity of the item, as taught by Song, where this would be performed in order to provide an accurate explanation of the actual project condition by gathering and compiling this raw data from other professionals or different subsystems and by organizing them for predictive purposes.  See Song [0077].  

	Regarding claims 9, 10 and 20. Claims 9, 10 and 20 have been analyzed and are rejected for the same rationale used to reject claims 5-8 and 16-19. Claims 9, 10 and 20 limitations do not teach or define any new limitations beyond claims 5-8 and 16-19; therefore, claims 9, 10 and 20 are rejected under the same rationale.


	Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Blackmon in view of Matheson further in view of US Pat. Pub. No. 2012/0303149 to Bollendorf (“Bollendorf”).

		Regarding claim 11. The combination discloses the method of Claim 1, further comprising 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receiving a number of data sets that are each representative a quantity of each of a number of items of the plurality of items and a location at which the quantity is situated, each location being one of: a site of the plurality of sites; and a laydown yard from which the quantity can be dispatched to a site of the plurality of sites”. However, Bollendorf teaches:
receiving a number of data sets that are each representative a quantity of each of a number of items of the plurality of items and a location at which the quantity is situated, each location being one of: a site of the plurality of sites; and 	a laydown yard from which the quantity can be dispatched to a site of the plurality of sites (Bollendorf, Fig. 1, [0035\; “The pre-assembly facility 108 may also include a yard 126 for storage of materials waiting to be delivered to the project site. The yard 126 may be a place where individual components or bins of components are stored prior to shipping to the project site”).
		Therefore, it would have been obvious to one of ordinary skill in the site management art at the time of filing to modify Blackmon to include a known technique of receiving a number of data sets that are each representative a quantity of each of a number of items of the plurality of items and a location at which the quantity is situated, each location being one of: a site of the plurality of sites; and a laydown yard from which the quantity can be dispatched to a site of the plurality of sites, as taught by Bollendorf, where this would be performed in order to provide an organized job site layout. 

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieve (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/AVIA SALMAN/Examiner, Art Unit 3687              

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687